Citation Nr: 0012062	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-06 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for enucleation of the 
right eye, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to November 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that in the May 1998 substantive appeal (Form 
9), the veteran indicated that he desired a travel Board 
hearing at the local RO.  However, in January 2000 
correspondence, the veteran withdrew this request.  In view 
of the foregoing, the Board is satisfied that the veteran's 
travel Board hearing request has been withdrawn.  38 C.F.R. 
§ 20.704(d), (e) (1999).

The veteran's appeal originally included the issue of 
entitlement to service connection for familial (essential) 
tremors of the hands.  The Board notes that a substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204.  During 
the June 1998 personal hearing, the veteran submitted a 
written statement indicating that he wanted to withdraw the 
issue of entitlement to service connection for familial 
(essential) tremors of the hands from appellate review.  The 
Board finds that this constitutes the requisite "writing" 
to withdraw the issue.  Consequently, the only issue 
currently before the Board for review is entitlement to an 
increased rating for enucleation of the right eye.  
Accordingly, the Board will limit its consideration to that 
issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to the claim.  

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  On entrance into active service, the veteran had a total 
loss of vision of the right eye, and 20/20 vision in the left 
eye. 

4.  The veteran currently has an anatomical loss of the right 
eye, and vision in the left eye is considered to be within 
normal limits; he wears a right eye prosthesis.


CONCLUSION OF LAW

The criteria for an increased rating for enucleation of the 
right eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.322, 3.383, 4.1-4.14, 4.22, 4.78, 
4.84a, Diagnostic Codes 6066, 6070 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was struck in 
the right eye by a key at age 13.  A traumatic cataract 
developed, followed by blindness except for light perception.  
An August 1950 pre-induction examination report notes a loss 
of vision in the right eye due to a traumatic cataract, and 
20/20 vision in the left eye.

A May 1951 record notes that the veteran "want[ed] his right 
eye removed, obviously for cosmetic reasons."  A 
consultation report dated later that month notes a "blind, 
unsightly right eye," and recommended that the eye be 
enucleated.  Surgery was scheduled in July 1951.

A July 1951 report notes that the veteran received overseas 
orders, and indicates that it was safe for him to retain his 
right eye because there was no evidence of active 
inflammation.

Signs of irritation of the right eye were noted in October 
1951, and the veteran was admitted for enucleation of the 
eye.  He was discharged to duty the following month, and was 
subsequently fitted with a plastic prosthetic eye.

In September 1952, prior to his separation from service, the 
veteran requested a "better prosthesis."  He was 
hospitalized the following month, and his plastic prosthetic 
eye was replaced with a glass eye.

A November 1952 separation examination report notes the 
absence of the veteran's right eye, and indicates that he had 
an adequate prosthesis.

The veteran filed a claim of entitlement to service 
connection for enucleation of the right eye in December 1952.  
A March 1953 rating decision denied the claim on the basis 
that there was no evidence of aggravation of the veteran's 
pre-existing degenerated right eye, and because the 
enucleation was performed for "cosmetic reasons."

The veteran sought to reopen his claim for service connection 
for a right eye disability in July 1965.  He indicated that 
the RO could obtain medical records in support of his claim 
from Dr. L.B., the physician who performed the right eye 
enucleation during service.

In correspondence dated later that month, Dr. L.B. explained 
that the veteran's right eye was removed due to irritation 
and disfigurement of the eye.

A November 1965 VA examination revealed a right eye 
prosthesis, and a normal left eye.  Visual acuity of the left 
eye was 20/20.  The diagnostic impression was compound 
hyperopic astigmatism of the left eye, and enucleation of the 
right eye residual of trauma.

Consequently, a January 1966 rating decision found that the 
March 1953 rating decision was clearly and unmistakably 
erroneous, and granted service connection for enucleation of 
the right eye, and assigned a 10 percent evaluation.

VA outpatient records reflect treatment for various 
disabilities, including the veteran's right eye disability, 
from January 1996 to August 1997.

The veteran sought an increased evaluation for his service-
connected enucleation of the right eye in August 1997, 
indicating that the disability had increased in severity.

A November 1997 VA operative report notes that the veteran 
was admitted with complaints of a loose right eye prosthesis, 
and ptosis of the right eye.  An anterior levator aponeurosis 
advancement and lateral canthal resuspension of the right eye 
was performed.  The discharge diagnosis was anophthalmic 
right eye socket, right lower lid horizontal laxity, and 
right upper lid ptosis.

On VA examination in March 1998, the veteran reported that he 
underwent surgery at the VA Medical Center (VAMC) in November 
1997, after experiencing trouble with his right eye 
prosthesis "not fitting well."  He related that he needed 
to make an appointment to be fit with a new prosthesis.  The 
veteran denied experiencing any pain or discomfort of the 
right eye, and indicated that his left eye vision was not as 
sharp as it had once been.  An examination of the left eye 
revealed visual acuity of 25/50 at a distance, and 20/200 
near vision.  Corrected visual acuity in the left eye was 
20/25.  The final assessment was enucleation with prosthesis 
of the right eye, and early nuclear cataract of the left eye.

The RO continued the 10 percent evaluation of the veteran's 
service-connected enucleation of the right eye in April 1998.  
The veteran filed a notice of disagreement (NOD) with this 
decision in May 1998, and submitted a substantive appeal 
(Form 9) later that month, perfecting his appeal.   

During a June 1998 personal hearing, the veteran testified 
that he was blind in the right eye when he entered service, 
and re-injured the eye when hot grease "flew into it" 
during active duty.  Transcript (T.) at 3-4.  He reported 
that his left eye became infected, and was subsequently 
enucleated.  T. at 2.  He related that he used artificial 
tears on his prosthetic eye two to three times a week, and 
had to replace the prosthesis "every now and then."  T. at 
5-6.  He reported that his last prosthetic eye lasted 
approximately 10 years.  T. at 5.  The veteran denied 
experiencing any problems with his right eye, and indicated 
that his left eye vision was corrected to 20/20.  T. at 6-7.

Based on this evidence, a September 1998 hearing officer's 
decision continued the 10 percent evaluation of the veteran's 
enucleation of the right eye.

Analysis

The Board finds initially that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103 and 3.159.  That duty includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In this case, the Board 
finds that VA has fulfilled the duty to assist the veteran in 
the development of this claim.  Neither the veteran nor his 
representative has cited any medical information that has not 
been obtained by the RO.  Accordingly, under the Court's 
determination in Olson v. Principi, 3 Vet. App. 480, 483 
(1992), the Board finds that the VA has fulfilled its duty to 
assist the veteran in obtaining all medical records pertinent 
to this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Blindness in one eye, having only light perception, is 30 
percent disabling if visual acuity in the other eye is 20/40 
or better.  38 C.F.R. § 4.84a, Diagnostic Code 6070 (1999).  
A higher 40 percent rating is warranted if there is an 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6066 
(1999).  An additional 10 percent should be added if an 
artificial eye cannot be worn.  38 C.F.R. § 4.84a, Note 6.

Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383 (1999).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, the vision of both eyes is evaluated, 
before and after suffering the aggravation, and the former 
evaluation is subtracted from the latter except when the 
bilateral vision amounts to total disability.  In the event 
of subsequent increase in the disability of either eye, due 
to intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of 38 C.F.R. § 
3.383(a).  See 38 C.F.R. §§ 3.322, 4.22, 4.78 (1999).

The Court, in addressing the two above regulations (§§ 4.78 
and 3.383(a)), construed the first one as specifically 
precluding VA from considering an increase in the disability 
in the nonservice-connected eye when computing the 
aggravation of a disability after the initial rating has been 
made.  See Villano v. Brown, 10 Vet. App. 248, 250 (1997).  
In other words, when a veteran claims that his eye disability 
has increased, presumably because of an increase in the 
vision impairment in the nonservice-connected eye, § 4.78 
requires that the rating be based on the condition of the 
eyes before any subsequent nonservice-connected increase in 
disability.  Id. at 250.  This does not necessarily mean that 
the vision in the nonservice-connected eye will be considered 
normal.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
However, any increase in the impairment in the nonservice-
connected eye after the initial rating will be disregarded in 
evaluating a claim for an increased rating for the service-
connected eye, which prohibits the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation.  See 38 C.F.R. 
§ 4.14 (1999).  The evaluation of service-connected 
disabilities based upon manifestations not resulting from 
service-connected disease or injury is prohibited.  Id.

In applying the Villano decision to the present case, the 
Board notes that, when VA originally rated the veteran's 
service-connected right eye in January 1966, he had 20/20 
uncorrected vision in the left eye.  Thus, the visual acuity 
of the veteran's nonservice-connected left eye is considered 
to be normal since there is no blindness in that eye.  38 
U.S.C.A. § 1160 (West 1991); 38 C.F.R. § 3.383 (1999).

The veteran's right eye disability is rated under Diagnostic 
Code 6066 for anatomical loss of one eye and 20/40 or better 
vision in the other eye.  Applying the veteran's visual 
acuity levels to Table V in 38 C.F.R. § 4.84a, a 40 percent 
disability rating is demonstrated.  Thus, the 40 percent 
rating under the provisions of Diagnostic Code 6066 would 
represent the veteran's current level of disability under the 
VA rating criteria for his enucleation of the right eye 
without regard to the preexisting level of visual impairment.

As noted above, in cases involving aggravation of a 
disability for VA purposes, the assigned rating is limited to 
the degree of disability over and above the degree of 
preexisting disability.  See 38 C.F.R. §§ 3.322, 4.22, 4.78.  
On entrance examination in August 1950, the veteran had a 
total loss of vision of the right eye, and 20/20 vision in 
the left eye, warranting a 30 percent evaluation under 
Diagnostic Code 6070.  The Board notes that in assigning the 
10 percent evaluation currently in effect, the RO correctly 
deducted the 30 percent disability evaluation existing at the 
time of the veteran's entrance into active service from his 
current level of disability. 

The Board finds that the veteran is properly rated under 
Diagnostic Code 6066, which assigns a 40 percent rating for 
anatomical loss of one eye and 20/40 or better vision in the 
other eye, and that the 30 percent evaluation representing 
the degree of right eye impairment on entrance into active 
service is properly deducted.  Thus, the veteran is not 
entitled to a rating in excess of 10 percent evaluation 
currently assigned.  The evidence reveals that the veteran 
wears a right eye prosthesis, which precludes an additional 
10 percent for veterans who are unable to wear an artificial 
eye.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.

The veteran has not asserted, and the record does not 
reflect, that the symptoms and manifestations of his service-
connected right eye disability require frequent 
hospitalization.  Similarly, he has not reported that he 
experiences marked interference with employment as the result 
of his right eye disability.  The evidence he has presented 
does not reflect a disability picture that is so exceptional 
or unusual that it is not adequately represented by VA's 
Rating Schedule.  Accordingly, the Board does not find that 
additional action is warranted under 38 C.F.R. § 3.321(b)(1).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased disability rating for 
enucleation of the right eye.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule discussed above is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an increased evaluation for enucleation of the 
right eye is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

